Rejection DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over  Mizuno et al [US 2020/0369274] or [PCT/JP2019/002398] or [JP 2018-024119] in view of Shimotani et al [US 2014/0207357]
Claim 1. An electronic communication device (the vehicle control device 100, see Fig. 1) able to be coupled to a sensor and intended to be installed in the road infrastructure or embedded in a vehicle (the vehicle control CPU 101 coupled to the vehicle sensors 21-25, 31, 32, 211 and 221, see Fig. 3, para [0029]), the communication device comprising:
- a determining module configured to determine a tracking list for at least one traffic element detected by the sensor, each tracking list including several information elements, the traffic element being located within a geographical zone covered by the sensor (the vehicle control 100 includes the flow of information between respective 
a computer configured to compute, as a function of at least one determined tracking list, a motion limitation setpoint for each vehicle located in the geographical zone (the defined motion of the vehicle are set respectively independently, comprising to compute a setting Upper Limits of the Target Acceleration and of the Target Speed.  In the following four patterns of inter-vehicle distance control, an upper limit of the target acceleration and an upper limit of the target speed are set respectively independently. That is, in the following four patterns of inter-vehicle distance control, the control device sets the upper limit parameter for the target acceleration, and the upper limit parameter for the target speed, respectively independently, see Figs. 2-6, 10, 11, para [0138, 0145]);
Mizuno et al fails to disclose a transmitter configured to send the computed limitation setpoint(s) to an electronic supervision equipment item via a data link, the electronic supervision equipment item being able to remotely supervise, or remotely monitor, a fleet of the vehicles.  However, Mizuno et al discloses the processing executed by the control device 100 on an object for selecting a preceding vehicle differs in accordance with whether the detected object is a fusion target, a millimeter wave-only target, or a camera-only target (see Fig. 4, para [0055]).
After selecting a preceding vehicle, the control device 100 calculates a target value of acceleration of the vehicle 500, based on the distance between the vehicle 500 and the preceding vehicle and on the relative speed of the vehicle 500 and the preceding The control device 100 then transmits information on the target acceleration to the throttle valve drive device 31 and the braking support device 32. The throttle valve drive device 31 controls the rate of air intake of the internal combustion engine ICE, based on the information received on the target acceleration. The braking support device 32 controls the hydraulic pressure in the brake lines 503 based on the information received on the target acceleration. These processes are performed in the driving assist control process (see P2 of Fig. 2 and step S20 of 3, para [0057]).
Shimotani et al suggests that the roads R3 and R4 are not highways to which the VICS information is distributed. It is assumed here that the speed limits on these roads are each 50 km/h. The remote server center-side system 201 can acquire the possible traveling speeds on the roads R3 and R4 by receiving traffic information uploaded from the vehicle-side system 101 of the probe vehicle 151 and a probe DB server 213, infrastructure server 215 and traffic condition server 217. To be specific, the center-side system 201 acquires a speed contained in traffic information transmitted by the vehicle-side system 101 of the probe vehicle 151a and sets the acquired speed as the possible traveling speed on the road R3. Likewise, the center-side system 201 acquires a speed contained in traffic information transmitted by the vehicle-side system 101 of the probe vehicle 151b and sets the acquired speed as the possible traveling speed on the road R4 and transmit the vehicle transmission information to nearby the vehicles 101 via communication interface 118 (see Figs. 1-3, para [0025, 0028, 0055, 0056, 0058]).  Therefore, it would implement the vehicle-side system 201 for remotely assisting to control of surrounding vehicles of Shimotani et al to the control device system of Mizuno et al for greater assistance and traffic safety on the highway or roadway traffic 

Claim 2. The device according to claim 1, wherein the communication device further comprises an acquisition module configured to acquire at least one setpoint computing rule (as discussed of the remotely communication of the setpoint between Mizuno et al and Shimotani et al in respect to claim 1 above, wherein Shimotani et al also teaches that the controller determines, according to said traffic conditions received by said receiver, said predetermined speed set by said auto-cruise setting unit at a time or position that is determined according to a predetermined rule and is a time or position prior to a time or position at which said predetermined speed is to be changed, and gradually change a current set speed to said predetermined set speed (see claim 9, Fig. 3, para [0047-0077]).

Claim 3. The device according to claim 2, wherein the electronic apparatus is the electronic supervision equipment item (as discussed of the remotely communication of the setpoint between Mizuno et al and Shimotani et al in respect to claim 1 above, such as the assist processor of Mizuno et al and/or such as the vehicle-side system 201 communicates the VICS information to/from each vehicles for assisting and guiding traffic on the roads 3 and 4 of Shimotani et al, see Fig. 1, para [0028, 0060, 0064, 0065]).



Claim 5. The device according to claim 1, wherein the determining module is configured to determine, for each traffic element, at least one information element chosen from the group consisting of:
-    the type of traffic element, such as pedestrian, stationary obstacle, motor vehicle or bicycle (the plurality of preceding objects Vp are motor vehicles, see Figs. 10, 11, para [0186]);
-    the position of the traffic element (the position information on the determined object, see Figs. 3, 11, para [0048, 0053, 0114]);
-    at least one dimension of the traffic element (the three dimensional object, see para [0020, 0053]);
-    a speed of the traffic element (the traveling vehicle speed, see para [0035, 0040]);

-    a confidence index associated with the traffic element (the set of confidence threshold such as the Time-to-Collision TTC index, see para [0076, 0133-0137]).

Claim 8. A monitoring apparatus comprising a sensor and an electronic communication device able to be coupled to said sensor (the vehicle sensors 21-25, 31, 32, 211 and 221 are electronic communicating or coupling with the vehicle control CPU 101 coupled to see Fig. 3, para [0029]).

Claim 9. A supervision installation of a transport system including at least one motor vehicle, the supervision installation comprising: at least a monitoring apparatus intended to be installed in the road infrastructure or on a corresponding motor vehicle; and an electronic supervision equipment item coupled to each monitoring apparatus, the supervision equipment item being configured to transmit at least one instruction to a respective motor vehicle (as discussed of the remotely communication of the setpoint between Mizuno et al and Shimotani et al in respect to claim 1 above).

Claim 10. The supervision installation according to claim 9, wherein the electronic supervision equipment item is configured to establish a resulting motion limitations setpoint for a geographical zone from one or several motion limitation setpoints received for said geographical zone (the defined motion of the vehicle are set respectively independently, comprising to compute a setting Upper Limits of the Target Acceleration and of the Target Speed.  In the following four patterns of inter-vehicle 

Response to Arguments
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art fail to teaching and/or suggesting of:
the switch is configured to evaluate a charge of the data link between the transmitter and the electronic supervision equipment item, and to switch the transmitter to the first sending mode if a charge of the data link is detected above a predefined charge threshold.

The communication device further comprises a switch configured to switch the transmitter between a first sending mode according to which the transmitter transmits the computed limitation setpoint(s) to the electronic supervision equipment item and a second sending mode according to which the transmitter transmits at least part of each tracking list to the electronic supervision equipment item.

Response to Arguments
Applicant's arguments filed on 04/302021 have been fully considered but they are not persuasive.  Because,
Applicant’s arguments:
(A)	Isaji et al does not disclose the recited “computing module configured to compute ... a motion limitation setpoint for each vehicle in the geographical zone.” Indeed, Isaji provides no disclosure of carrying out such computing for the preceding vehicle that is in the zone covered by the radar 70.
(B)	Isaji et al does not disclose the recites “a transmitter configured to send the computed limitation setpoint(s) to an electronic supervision equipment item via a data link, the electronic supervision equipment item being able to remotely supervise, or remotely monitor, a fleet of the vehicle(s).”
(C)	Isaji et al does not disclose the correspond to the feature according to which the switching module is configured to evaluate a charge of the data link between the sending module and the electronic supervision equipment item, and to switch the sending module to the first sending mode if a charge of the data link is detected above a predefined charge threshold.

Response to the arguments:
(A)	Examiner withdrawn of the rejected reference Isaji et al.  A new reference of Mizumo et al is introduced to meet claim feature in (A) as cited in respect to independent claim 1 above.
Isaji et al.  It is obvious to combining of the remote communications between the vehicle to vehicle and/or to remote vehicle-side system for remotely assisting to control of surrounding vehicles of Shimotani et al to the control device system of Mizuno et al for greater assistance and traffic safety on the highway or roadway traffic since the vehicle-to-vehicle V2V or V2X and/or remoting traffic controller such as at the traffic intersection are available and well known in the vehicle traffic control systems.
 (C)	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 11 and 12 are allowed over the prior art.

Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saiqusa et al discloses the vehicle control system for controlling a vehicle system of a host vehicle merging into a lane having one or more remote vehicles, comprising: a wireless transceiver to receive message packets transmitted from the one or more the processor calculates an average speed of the one or more remote vehicles based on the speed data of the one or more remote vehicles, and the processor controls motion of the host vehicle by setting a target speed of the host vehicle to the average speed.
[US 2017/0369067]
Takamatsu discloses the driving control method is provided in which a processor configured to control driving of a vehicle acquires detection information around a vehicle on the basis of a detection condition that can be set for each point; sequentially extracts events which the vehicle encounters, on the basis of the detection information; arranges the extracted events in the order of encounters with the vehicle; creates a sequential driving plan in which a driving action is defined for each of the events on the basis of the detection information acquired in the events; executes a driving control instruction for 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.  


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
06/21/2021